 Case 3:20-cv-03700-M-BT Document 17 Filed 08/16/21     Page 1 of 1 PageID 177



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

MATTHEW R. COOMBES,                     §
                                        §
            Plaintiff,                  §
                                        §
v.                                      §   Case No. 3:20-cv-03700-M-BT
                                        §
SOUTHWEST AIRLINES,                     §
                                        §
            Defendant.                  §
                                        §
                                        §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

July 8, 2021 (ECF No. 16). The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

      SO ORDERED, this 16th day of August, 2021.




                                       1
